IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEREL T. CUSTIS,                      §
                                      §
      Defendant-Below,                §   No. 497, 2014
      Appellant,                      §
                                      §   Court Below: Superior Court
      v.                              §   of the State of Delaware,
                                      §   in and for Sussex County,
STATE OF DELAWARE,                    §   Cr. ID Nos. 1209002527,
                                      §   1209001915
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: November 25, 2014
                         Decided:   November 26, 2014

                                    ORDER

      This 26th day of November 2014, it appears to the Court that, on November

10, 2014, the Chief Deputy Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to file an opening brief and appendix. The appellant has not responded

to the notice to show cause within the required ten-day period and therefore

dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice